Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/2021 has been entered.
 
Terminal Disclaimer
The terminal disclaimer filed on 3/8/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,750,887 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Statement of Reasons for Allowance
The subject matter of independent claim(s) in the amendment submitted on 2/23/2021 could either not be found or was not suggested in the prior art of record. With respect to claims 10, the prior art of record does not disclose or render obvious at the effective filing date of the invention: the feature of that at least one of the respective paths described by the first limiting stop and second limiting stop can be run through multiple times until the first limiting stop and second limiting stop contact one another at the stop position, as recited in claim 10, in combination with the other elements recited in the independent claim(s).
The closest relevant art is U.S. Publication No. 2012/0283647 to Cronenberg et al., which discloses a dosing device for an administration device (injection pen 10) with a limiting mechanism (last dose control, title), comprising: a first limiting stop (end of threads 93 on dose stop member 28; paragraph 61), a second limiting stop (non-threaded portion of lead screw 26; paragraph 61), wherein the second limiting stop proportionally follows movements of the first limiting stop during dosing (paragraph 62), wherein the second limiting stop does not move relative to the first limiting stop during administration processes (dose stop member 28, and therefore its threads 93, move rotationally with dose setting knob 20 during dose setting (paragraphs 46-47) and lead screw 26, and therefore the non-threaded portion of lead screw 26, during dose setting (paragraph 57)), and wherein each of the first limiting stop and the second limiting stop describes a path by its respective movements in such a manner that the two respective paths intersect in at least one point or come so close together that the first limiting stop and the second limiting stop contact one another in a stop position (dose stop member 28, and therefore its threads 93, move rotationally with dose setting knob 20 during dose setting (paragraphs 46-47) and lead screw 26, and therefore the non-threaded portion of lead screw 26, during dose setting (paragraph 57) and then stopping, see paragraph 61), whereby a blocking of the movement of the first limiting stop and the second limiting stop relative to each other during dosing movements is effected (paragraph 61), but Cronenberg et al, does not teach that at least one of the respective paths described by the first limiting stop and second limiting stop can be run through multiple times until the first limiting stop and second limiting stop contact one another at the stop position as recited in claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611.  The examiner can normally be reached on Monday-Friday, 10:00 am-6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMBER R STILES/Primary Examiner, Art Unit 3783